Citation Nr: 1429352	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a compensable disability rating for status post right inguinal hernia repair.

3.  Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is of record.

The issues of entitlement to service connection for sleep apnea and entitlement to an increased rating for right inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veterans pseudofolliculitis barbae does not involved 20 to 40 percent of the entire body, 20 to 40 percent of exposed areas affected; and it has not required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more during any 12 month term.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating assigned by the RO for his service-connected pseudofolliculitis barbae.  The June 2008 rating decision granted the Veteran's claim of entitlement to service connection and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the June 2008 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The September 2011 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the Veteran's skin disability, and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed to achieve the next-higher schedular rating.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, private treatment records VA examinations dated in April 2008 and February 2011, lay statements from the Veteran, his spouse and a fellow service member and a transcript of the February 2013 Board hearing.

The VA examination reports dated in April 2008 and February 2011 reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran of his skin symptoms and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  As such, the Board finds the VA examinations are adequate for rating purposes. 

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained with respect to the issue of an increased rating for pseudofolliculitis barbae.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  See 67 Fed. Reg. 49490-99 (July 31, 2002) and 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  A claimant rated under a previous version of the criteria may request review under the most recent criteria.  In this case, the Veteran filed the increased rating claim in February 2008 and he has not specifically requested evaluation under the latest revised criteria.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

The Veteran's service-connected skin disorder is currently evaluated as 10 percent disabling by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008), which evaluates dermatitis and eczema.  Under Diagnostic Code 7806, a 10 percent rating is warranted where the evidence shows exposure to at least 5 percent, but less than 
20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas affected; or the need for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent rating is warranted for dermatitis or eczema that is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 months.  A maximum rating of 60 percent is warranted for dermatitis or eczema covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  The skin disability may also be rated as disfigurement of the head, face or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801-7805, depending on the predominant disability.

The RO evaluated the Veteran's disability as analogous to dermatitis under Diagnostic Code 7806.  Pursuant to the rating schedule, dermatitis or eczema may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Coded 7801, 7802, 7803, 7804, 7805), or dermatitis (Diagnostic Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The preponderance of the evidence shows that the Veteran's service-connected pseudofolliculitis barbae affects less than 20 percent of the entire body and less than 20 percent of exposed areas affected.  Specifically, the VA examiner in April 2008 observed that there were papular lesions in the beard area that involved 10 percent of exposed areas and one percent of total body service area.  Local skin symptoms consist of itching and papular lesions.  The November 2011 VA examiner observed that the Veteran had normal beard skin without any lesions.  The VA examiners in April 2008 and November 2011 noted that the Veteran did not have any systemic symptoms such as fever or weight loss.  The Veteran did not receive treatment for pseudofolliculitis during the appeal period.  He wears a beard in an effort to prevent flare-ups of the skin condition.  The Veteran testified at the February 2013 Board hearing that he does not have any problems with pseudofolliculitis barbae as long as he does not shave.  See Hearing Transcript at 3.  Accordingly, the Board concludes that the Veteran's service-connected pseudofolliculitis barbae does not more closely approximate the next higher disability rating of 30 percent under Diagnostic Code 7806.

The Board has also considered whether the Veteran is entitled a disability rating in excess of 10 percent based on disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801 to 7805).  The evidence of record reflects that the Veteran's pseudofolliculitis barbae does not result in scarring or disfigurement.  See VA examination dated in April 2008 and February 2011.  There is no competent evidence of any symptomatology or functional impairment, which might be more appropriately rated according to other diagnostic criteria.  As such, the Board is satisfied that all potentially applicable diagnostic codes have been considered.  

With respect to whether a staged rating is appropriate, the evidence of record shows that the symptoms of pseudofolliculitis barbae have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected pseudofolliculitis barbae is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's pseudofolliculitis barbae with the established criteria found in the rating schedule for eczema or dermatitis shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not indicate that his pseudofolliculitis barbae has caused marked interference with employment, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Moreover, as the Veteran has not contended, nor does the evidence show that his disability renders him unable to obtain or maintain employment; the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)

In conclusion, the Board notes that the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a disability rating in excess of 10 percent for service-connected pseudofolliculitis barbae is not warranted.  38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae is denied.


REMAND

The Veteran testified at the February 2013 Board hearing that he has received treatment for residuals of a right inguinal hernia repair and sleep apnea at Wilford Hall Ambulatory Surgical Center at Lackland Air Force Base from 1996 to the present.  These records are not associated with the claims.  Accordingly, a remand is necessary to attempt to obtain these records. 

The Veteran was provided with a VA examination in August 2011 with respect to his service connection claim for sleep apnea.  The RO requested that the examiner address the issue of whether the Veteran's current sleep apnea was incurred in or caused by sarcoidosis that was treated in service in June 1985.  The examiner only addressed this issue.  However, the evidence of record also includes credible lay statements from the Veteran, his wife and a fellow service-member that the Veteran snored, made choking noises and sometimes stopped breathing for a few seconds during service.  The RO did not request and the examiner did not provide an opinion on whether the Veteran's current sleep apnea at least as likely as not had its onset in service or is otherwise related to active military service to include the lay statements of alleged symptoms of sleep apnea.  In light of the foregoing, the Veteran should be provided with another VA examination and opinion.  

The Veteran also testified at the February 2013 Board hearing that the status post right inguinal hernia repair has increase in severity to include some bulging near the right inguinal scar.  Hearing Transcript at 5.  Thus, the Veteran should be provided with another VA examination to determine the current severity of the Veteran's service-connected status post right inguinal hernia repair.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain all outstanding private treatment records with respect to his sleep apnea and status post right inguinal hernia repair, to include any outstanding treatment records from Wilford Hall Ambulatory Surgical Center at Lackland Air Force Base from 1996 to the present.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination for his sleep apnea claim with an appropriate specialist.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's sleep apnea is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the credible report of snoring and that he would sometimes stop breathing while sleeping during service.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the lay statements from the Veteran, his wife and a fellow service member that he experienced symptoms of snoring, choking and difficulty breathing while sleeping during service.

3. After associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination to evaluate the current severity of his service-connected status post right inguinal hernia repair.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  He or she should also fully describe the functional effects of the Veteran's status post right inguinal hernia repair on his occupational functioning and daily activities.  

4. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


